
	
		I
		111th CONGRESS
		1st Session
		H. R. 1112
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the incentives for E–85 fuel vehicle refueling property.
	
	
		1.Short titleThis Act may be cited as the
			 E–85 Investment Act of
			 2009.
		2.Increase in
			 incentives for alternative fuel vehicle refueling property relating to
			 E–85
			(a)Increase in
			 credit percentageSubsection (a) of section 30C of the Internal
			 Revenue Code of 1986 (relating to credit allowed) is amended by inserting
			 (75 percent in the case of property relating to ethanol described in
			 subsection (c)(2)(A)) after 30 percent.
			(b)Phaseout of
			 credit percentageSubsection
			 (b) of section 30C of such Code (relating to limitation) is amended to read as
			 follows:
				
					(b)Limitations
						(1)In
				generalThe credit allowed under subsection (a) with respect to
				any alternative fuel vehicle refueling property shall not exceed—
							(A)$30,000 in the
				case of a property of a character subject to an allowance for depreciation,
				and
							(B)$1,000 in any
				other case.
							(2)Phaseout of
				credit relating to ethanolIn
				the case of any qualified alternative fuel vehicle refueling property relating
				to ethanol described in subsection (c)(2)(A) placed in service after December
				31, 2012, the limit otherwise applicable under paragraph (1) shall be reduced
				by—
							(A)25 percent in the
				case of any alternative fuel vehicle refueling property placed in service in
				calendar year 2013, and
							(B)50 percent in the
				case of any alternative fuel vehicle refueling property placed in service after
				calendar year
				2014.
							.
			(c)Extension of
			 creditSubsection (g) of section 30C of such Code (relating to
			 termination) is amended by striking and at the end of paragraph
			 (1), by redesignating paragraph (2) as paragraph (3), and by inserting after
			 paragraph (1) the following new paragraph:
				
					(2)in the case of
				property relating to ethanol, after December 31, 2016,
				and
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act in taxable years
			 ending after such date.
			
